Per Curiam.
The issues were submitted to the jury under a charge to which no objection was made or exception taken, and that plaintiff’s counsel was entirely satisfied with the charge is further evidenced by the fact that no request was made for additional instructions. There is nothing in the record to indicate that the jiiry did not comprehend the facts or that they overlooked the law as charged by the court, and the verdict seems to be sustained by the evidence.
Order reversed, with costs, motion denied, and verdict reinstated.
All concur; present, Bijur, Delehanty and Crain, JJ.